Exhibit 10.1

AMENDMENT TO
RESTRICTED STOCK OPTION AWARD AGREEMENT

This Amendment to Restricted Stock Option Award Agreement (this “Amendment”) is
made by and between First Franklin Corporation (the “Company”) and John J. Kuntz
(the “Executive”) as of this 12th day of October, 2010.

WHEREAS, the Company previously granted the Executive an award of stock options
(“Options”) pursuant to a Restricted Stock Option Award Agreement dated as of
April 16, 2010 (the “Award Agreement”); and

WHEREAS, except for the “Effective Date Shares” (as defined in the Award
Agreement), the shares subject to the Option may become exercisable on each of
March 31, 2011, March 31, 2012 and March 31, 2013 (each a “Vesting Date”)
provided both that the Company maintains a predetermined average per share
closing price and that the Executive remains employed on the applicable Vesting
Date; and

WHEREAS, the Company intended for the Executive to be required to exercise the
Option with respect to any shares that become exercisable on a Vesting Date in
accordance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended; and

WHEREAS, the Company and the Executive each desire to amend the Award Agreement
to clarify the provisions with respect to exercise thereof;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby amend the Award Agreement by deleting
Section 4.1 thereof and substituting the following therefor:



  4.1  
Any portion of the Option that becomes exercisable in accordance with the
schedule set forth above must be exercised within ninety (90) days following the
date that such portion of the Option becomes exercisable. If the exercisable
portion of the Option is not exercised within such ninety (90) day period, the
Option will be canceled with respect to the number of  shares underlying the
portion of the Option that was not exercised.
 

IN WITNESS WHEREOF, the parties have executed, or caused to be executed by their
duly authorized representatives, this Amendment effective as of the date first
set forth above.

              FIRST FRANKLIN CORPORATION       JOHN J. KUNTZ          
By:
  /s/ Daniel T. Voelpel                 /s/ John J.
Kuntz                                 
 
                     
Its:
  Vice President                         
 
           

 

5